Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,102,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are entirely encompassed in scope by claims 1-14 of the ‘481 application. It is particularly noted that the requirement for selection of filter parameters based on a size of a transform block is encompassed by claim 10 of the ‘481 application. The examiner further notes that the claims of the ‘481 application include limitations not required by those of the instant application however the rejection for Double Patenting is proper of a broader, later filed application, in view of the narrower, earlier filed application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relates to a non-transitory computer-readable medium storing an encoded data generated by a particular encoding method. The claim does not indicate that the medium stores instructions for causing a processor to perform specific functions, but rather relate only to a bitstream stored on a computer readable medium. Since the bitstream is not claimed as causing a general purpose computer to function as a specific machine the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). Further the claim as a whole is entirely directed to the medium storing the non-functional descriptive material and does not amount to more than the judicial exception (MPEP 2106(III) note step 2B of the streamlined analysis). Thus the claim is not eligible subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al (20150023405).
In regard to claim 1 Joshi discloses a video coding device (Joshi figs. 1 and 10-11) comprising:
a sequence of filters that are configurable based on one or more primary parameters and one or more secondary parameters (Joshi generally Figs 3-4 pars 110-135, particularly note pars 134-135 note mode dependent intra smoothing filtering in par. 134 and 1/32-pel bi-linear interpolation filtering in par. 135 performed as part of intra-prediction, also note par. 136 filters additionally include an edge filter and a DC filter);
wherein the sequence of filters comprises:
a reference sample filter configured to adaptively filter one or more neighboring samples of a current video block to obtain one or more reference samples (Joshi par. 135 note reference sample smoothing); and
an interpolation filter configured to predict one or more samples of the current video block using an interpolation of the one or more reference samples (Joshi par. 134 and 113-129 note 1/32-pel bi-linear interpolation from the smoothed reference samples),
wherein the one or more primary parameters comprise a reference parameter of the reference sample filter and the one or more secondary parameters comprise a selection parameter of the interpolation filter (Joshi par. 134 note parameters including block size and prediction mode configure the reference sample filter),
a filter controller configured to determine the selection parameter based on the reference parameter and a size of a transform block (Joshi pars. 190 and 260-273 note filter disable flags for each of the filters, including the interpolation filter, may be implicitly determined based on the same reference parameters such as block size and prediction mode, also note video encoder 20 and decoder 30 as the filter controller, also note pars. 240, 244, 247 and 252 the term ‘block size’ applies to various block sizes including transform unit (TU) size). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Joshi further discloses that the one or more primary parameters are predetermined parameters from an encoded bitstream (Joshi pars 134 and 268-271 note primary parameters of block size and prediction mode which are included in the encoded bitstream [pars 305 note syntax elements indicating prediction mode and size, and par. 314 entropy encoding syntax elements for output], thus these parameters are predetermined when received at the decoder of fig. 11). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Joshi further discloses that the sequence of filters comprises one or more primary filters that are configurable by one or more primary parameters (Joshi par. 134 note smoothing filter is configurable based on the parameters of block size and intra prediction mode, including smoothing at different strengths or no smoothing at all) 
and one or more secondary filters that are configurable by one or more secondary parameters, wherein the one or more primary filters are located in the sequence of filters before the one or more secondary filters (Joshi par. 135 note 1/32 pel bi-linear interpolation filter, also note par. 190 bi-linear interpolation may be configured to be disabled based on a disable flag, further note pars 113-129 bi-linear interpolation generates interpolated samples based on reference samples, and is hence performed after the reference sample smoothing in par. 134), 

Claims 4-8 describe a method and non-transitory computer readable medium for implementing an invention substantially corresponding to that described in claims 1-3. Refer to the statements made in regard to claims 1-3 for the rejection of claims 4-8 which will not be repeated here for brevity. In particular regard to claims 6-8 Joshi further discloses implementing the device as a non-transitory computer readable medium including instructions that cause a processor to implement the device (Joshi pars. 426-427). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423